Name: 94/867/EC: Commission Decision of 20 December 1994 approving the 1995 programme presented by Denmark for the monitoring and control of salmonella in breeding poultry and setting the level of the Community' s financial contribution (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  management;  Europe;  agricultural activity;  economic policy
 Date Published: 1994-12-31

 Avis juridique important|31994D086794/867/EC: Commission Decision of 20 December 1994 approving the 1995 programme presented by Denmark for the monitoring and control of salmonella in breeding poultry and setting the level of the Community' s financial contribution (Only the Danish text is authentic) Official Journal L 352 , 31/12/1994 P. 0077 - 0077COMMISSION DECISION of 20 December 1994 approving the 1995 programme presented by Denmark for the monitoring and control of salmonella in breeding poultry and setting the level of the Community's financial contribution (Only the Danish text is authentic) (94/867/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Articles 32 and 24 (6) thereof, Whereas Chapter 2 of Title III of Decision 90/424/EEC provides that the Community may make a financial contribution to the checks aimed at the prevention of zoonoses; Whereas Denmark has presented its programme for the monitoring and control of salmonella in breeding poultry for 1995; Whereas the said programme is included in the list of programmes for the prevention of zoonoses which may receive a financial contribution from the Community in 1995, as laid down in Commission Decision 94/756/EC (3); Whereas in view of the programme's important role in achieving the objectives pursued by the Community as regards the prevention of zoonoses the Community's financial contribution should be set at 50 % of the costs borne by Denmark, with a maximum of ECU 660 000; Whereas this programme is part of a plan to monitor and control salmonella in poultry flocks; Whereas the Community will make a financial contribution provided that the measures planned are carried out and the authorities supply all the information necessary within the time limit laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the monitoring and control of salmonella in breeding poultry presented by Denmark is hereby approved for the period 1 January to 31 December 1995. Article 2 1. The Community's financial contribution is hereby set at 50 % of the costs borne by Denmark for the implementation of the programme referred to in Article 1, with a maximum of ECU 660 000, for: - the slaughter of poultry, - the destruction of poultry, - the destruction of eggs. 2. The Community's financial contribution shall be granted after: - A quarterly report has been forwarded to the Commission on the progress of the measure and the expenditure incurred, - a final report has been forwarded to the Commission by 1 June 1996 at the latest on the technical implementation of the measure, accompanied by supporting documents relating to the expenditure incurred. Article 3 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 302, 25. 11. 1994, p. 42.